In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00457-CR

____________________


CARL GENE SOLEY, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 08-03-02859-CR




MEMORANDUM OPINION
	A jury found Carl Gene Soley guilty of the felony offense of driving while
intoxicated.  See Tex. Pen. Code Ann. § 49.04(a) (Vernon 2003).  Stipulated prior
convictions for driving while intoxicated made the offense a felony.  See Tex. Pen. Code
Ann. § 49.09(b)(2) (Vernon Supp. 2008).  After finding Soley had two prior sequential
felony convictions, the trial court sentenced Soley as an habitual criminal to twenty-five years
of confinement in the Texas Department of Criminal Justice, Correctional Institutions
Division.  See Tex. Pen. Code Ann. § 12.42(d) (Vernon Supp. 2008).
	On appeal, Soley's counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 
1978).
	On May 28, 2009, we granted an extension of time for the appellant to file a pro se
brief.  The pro se response filed by the appellant contends the trial court erred in allowing
witnesses who were not identified in pre-trial discovery to testify without objection and
contends that Soley received ineffective assistance of counsel before and during the trial.  In 
addressing an Anders brief and pro se response, we may only determine (1) that the appeal
is wholly frivolous and issue an opinion explaining that we have reviewed the record and find
no reversible error, or (2) that arguable grounds for the appeal exist and remand the cause to
the trial court so that new counsel may be appointed to brief the issues.  Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment 
of new counsel to re-brief the appeal.  See Bledsoe, 178 S.W.3d at 826-27; cf. Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.



						______________________________
							STEVE McKEITHEN
							        Chief Justice




Submitted on September 29, 2009
Opinion Delivered October 7, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.